Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The drawings amendments replacing fig. 4 has been acknowledged.
No claims have been amended.

Response to Arguments
Applicant’s arguments, see remarks, filed 10 August 2022, with respect to claims 1 - 20 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed as argued.

The following is a statement of reasons for the indication of allowable subject matter: in the context of intelligent location awareness for unmanned systems, the prior art of record fail to teach, in combination with other limitations, assigning weights to the data sources based at least in part on the determination of the reliability of the one or more data sources; and determining the location of the UMS using the received data and the assigned weights, wherein determining the reliability of the one or more of the data sources comprises determining whether the one or more of the data sources are exhibiting an anomaly based on correlating data received from two different data sources from the plurality of data sources and assigning the weights to the data sources comprises progressively weighting data sources according to a prioritization, wherein the prioritization is predetermined or dynamically determined. Furthermore, in such a system, during a first mission, generating a three-dimensional (3D) location graph based on location data obtained from the geolocation sensor and further based on data received from at least one other one of the plurality of data sensors; and during a second mission, using the 3D location graph to infer a location of the UMS.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663